office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 ------------- postn-113036-04 uilc date june to mark h howard senior counsel small_business self-employed cc sb slc from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration cc pa apjp subject advice on sec_6702 and its application to returns claiming a foreign_income exclusion this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum responds to your request for advice on a draft opinion related to returns in which the taxpayer inappropriately claimed a foreign_income exclusion you have described a situation in which certain taxpayers are claiming refunds by using form_2555 foreign_earned_income or form 2555-ez foreign_earned_income_exclusion to claim a foreign_earned_income_exclusion under sec_911 of the internal_revenue_code when completing these forms however these taxpayers indicate domestic addresses on lines for the taxpayer’s foreign address and for the employer’s foreign address for your convenience our discussion will address each of the issues analyzed in your memorandum issue application of sec_6702 postn-113036-04 we agree with your discussion and conclusion that the frivolous_return penalty of sec_6702 may apply to these cases sec_6702 provides in relevant part that if an individual files what purports to be an income_tax return but that contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct is due to a position that is frivolous the individual will pay a penalty of dollar_figure revrul_2004_28 2004_12_irb_624 notes that the service may impose the sec_6702 penalty on taxpayers who attempt to exclude income earned in a state or territory of the united_states issue is the return valid and processible generally we believe that the advice provides an adequate response we note however that in the discussion regarding sec_6611 the advice states that a return is not processible until four criteria are met the advice inaccurately states that one of the statutory criteria item is that the taxpayer submits in good_faith sufficient required information whether on the return or on required attachments to permit the mathematical verification of the tax_liability shown on the return this statement is mostly a verbatim recitation of sec_6611 however the statute does not explicitly provide for a good_faith requirement the good_faith requirement is a condition that generally has been read into the code by the courts see eg 70_f3d_1244 fed cir accordingly we recommend that the discussion regarding sec_6611 be revised by quoting the statutory language verbatim and removing the reference to the good_faith requirement nevertheless we agree with the conclusion that the irs should treat these returns as processible since the returns meet all of the statutory criteria under sec_6611 we also agree that the irs might be able to make an argument that the taxpayers did not submit the returns in good_faith relying on the cited cases but that the question of good_faith should be considered in the context of determining the validity of the return rather than whether the return is processible we also note that on page of the advice a reference is made to zellerbach paper co v helvering supra however we were unable to locate the previous citation to this case in the advice accordingly we would recommend that this reference be changed to 293_us_172 a suggested revision to the analysis of this issue is included as an attachment to this memorandum see attachment issue recovery_of an erroneous refund erroneous refunds can be separated into two categories rebate erroneous refunds and nonrebate erroneous refunds rebate refunds are issued on the basis of a substantive recalculation of a taxpayer’s tax_liability eg the amount of tax due is less than the tax_shown_on_the_return acme steel co v commissioner tcmemo_2003_188 a rebate erroneous refund occurs when the irs incorrectly reduces or postn-113036-04 abates the taxpayer’s tax_liability to an amount that is less than that shown on the taxpayer’s return see irm sca nonrebate refunds are sent to the taxpayer not because the irs determines that the tax paid is not owing but because of mistakes typically clerical or computer errors henderson v united_states 95_fsupp_995 ndollar_figure e d wis citing 49_f3d_340 7th cir because they involve determinations of a taxpayer’s tax_liability rebate refunds can be recovered either through deficiency procedures or through action for recovering erroneous refunds nonrebate refunds on the other hand can be recovered only through an action for recovering erroneous refunds the draft memo correctly notes that when using the deficiency procedures to recover a rebate erroneous refund the applicable statute_of_limitations for the return under sec_6501 governs in the case of an original return that is fraudulent there would be an unlimited statute_of_limitations under sec_6501 we disagree with the conclusion however that erroneous refunds in this type of case should be characterized as rebate erroneous refunds in these cases the tax_shown_on_the_return will be zero any refund the irs makes will be based on what the taxpayer has already paid compared to the purported tax_liability of zero because the irs would not be making a downward adjustment in the taxpayer’s tax_liability in these cases but would instead be relying on the tax_liability shown on the return an erroneous refund under the facts presented would likely not be a rebate erroneous refund therefore these erroneous refunds would not be recoverable using deficiency procedures as a general matter we are also reluctant to identify these returns as per se fraudulent although the majority of the fraud cases deal with either failure to report income or failure_to_file returns a return can also be fraudulent if deductions are overstated see eg 52_tc_532 aff’d 424_f2d_639 2d cir underpayment of taxes resulting from the taxpayer’s overstatement of business deductions was due to fraud 743_f2d_309 5th cir aff’g tcmemo_1984_25 theft_loss deduction for nonexistent picasso painting was due to fraud fraud should not be asserted however where the taxpayer did not intend to deceive see 676_f2d_980 3d cir where taxpayer told everyone involved in the collection process that he was not going to pay his taxes court found there was no attempt at deceit 35_tc_913 taxpayer who informed irs each year of refusal to pay taxes was not liable for fraud_penalty fraud requires a determination that a taxpayer intended to evade tax and is never imputed or presumed toussaint f 2d pincite the draft memo cites ballard v commissioner 740_f2d_759 8th cir for the proposition that the purpose of the unlimited statute_of_limitations on a false_or_fraudulent_return is due to the difficulty in identifying deficiencies caused by fraudulent or deceptive conduct and documents in ballard the court stated the lifting of the normal statute_of_limitations addressees the difficulties which sometimes arise in the discovery of deficiencies by virtue of taxpayer fraud the source of the fraud does not postn-113036-04 alleviate such difficulties in the case of a joint-filing spouse who did not personally intend to deceive the government ballard pincite we agree with this general statement but do not think ballard provides a proper analogy to the situation in which a taxpayer claims a foreign_income exclusion on the face of their return in ballard the taxpayer engaged in a pattern of underreporting income failing to report his business activities and failing to maintain adequate_records of business activities this type of conduct falls within the type of deception noted above the draft memo cites 35_fedclaims_214 to support the proposition that the sec_6501 unlimited statute_of_limitations can apply in an erroneous refund_suit based on a notice_of_deficiency which as noted above is likely not the case in the situation addressed by this memorandum although we agree generally with the proposition we note that brister did not involve an action by the government for the recovery_of an erroneous refund in that case the taxpayer filed claims for refund for amounts that were never actually withheld the irs attempted to make adjustments to the taxpayer’s and accounts in but the taxpayer argued that the statute_of_limitations on assessment had expired the government argued that by filing forms w-2 showing amounts that would never be paid the taxpayer filed a false_or_fraudulent_return with the intent to evade tax in finding that the returns were false with the intent to evade tax the court held that the assessments in were timely under sec_6501 the draft memo also relies on 952_f2d_920 6th cir mullikin however involved the imposition of a sec_6701 penalty_aiding_and_abetting the understatement_of_tax liability on an accountant and whether the five-year statute_of_limitations under u s c applied to the assessment of that penalty the revenue_ruling cited in the draft memo - revrul_2004_28 - merely states that fraud is one of the potential civil penalties that taxpayers may face if they claim tax benefits on their returns as describing in the ruling while it does put taxpayers on notice that this penalty may be sought we do not believe that it should be inferred from the ruling that the irs will treat every such return as fraudulent with intent to evade tax as a general matter we recommend that chief_counsel_advice cca not be cited as precedent ccas are not official rulings or positions of the service and accordingly are not and should not be used or cited as precedent cc-2002-026 q a-21 for the sake of completeness we note that the reference to sec_6501 on page of the draft memo does not apply to the foreign_income exclusion cases referred to in the advice sec_6501 applies to willful attempts to evade taxes other than income taxes subtitle a or estate_and_gift_taxes subtitle b because of the subjective nature of the intent to evade tax language in the definition of fraud see eg toussaint f 2d pincite fraud is never imputed or presumed a court should not find fraud where the evidence shows at most only suspicion we recommend that other options be explored before relying on an unlimited statute of postn-113036-04 limitations in cases where an erroneous refund is generated because a taxpayer inappropriately claimed a foreign_income exclusion however the extended 5-year period for bringing a suit to recover an erroneous refund may be considered even in situations where the deficiency procedures are not available for recovering an erroneous refund the government may recover the erroneous refund through a suit under sec_7405 generally such a suit must be brought within two years after the refund is made sec_6532 if however any part of the refund was induced by fraud or misrepresentation of a material fact the time for bringing suit is extended to five years sec_6532 in interpreting what standard is required for the five-year statute to apply the fourth circuit in 286_f3d_723 4th cir aff’g in part and rev’g in part 271_fsupp2d_880 w d va concluded that the statutory term ‘misrepresentation’ in sec_6532 lies somewhere in between the words ‘misstatement’ and ‘fraud’ on a scale of increasing culpability and held that the united_states need not demonstrate more than gross negligence in order to avail itself of sec_6532's five-year limitations_period in lane the executor of a widow’s estate had filed claims for refund for almost dollar_figure claiming that payments from the widow’s deceased husband to his friend and former secretary were payments for compensation and were not gifts the court found the executor trustee’s misrepresentations to be grossly negligent at best and almost certainly reckless id pincite the united_states did not allege fraud in this case in some extraordinary cases and in conjunction with an action to determine a liability such as the simultaneous filing of an erroneous refund action when the five-year statute applies the government may request a court to order the taxpayer to turn over to the court or to the irs funds or property and to account for any funds not turned over this method was successfully used in 51_fedappx_915 4th cir aff’g aftr2d e d va district_court ordered turn- over of proceeds of the erroneous refund turn-over of property into which the erroneous refund was translated and an accounting for proceeds not turned over separately the district_court found that the refund was erroneous the taxpayer in foster received a dollar_figure erroneous refund the court found that she deposited part of the money in her checking account transferred part to other persons and purchased a dollar_figure mercedes automobile even though she knew that the refund had been fraudulently obtained and that she was not entitled to any of the money issue collection action without establishing any reason at all for recovery the irs as the authorizer or issuer of a payment can take immediate action to prevent the payment of a liability or if payment has already been made to recover a refund in the following ways one way is to cancel payment if the irs discovers that it erroneously issued a voucher to financial management services fms directing fms to issue a payment whether postn-113036-04 by eft or check the irs within a very short_period of time after issuing the payment voucher can cause such as by issuing a voucher canceling the payment voucher fms to stop issuance of the eft or check before it leaves the fms facility we have been advised by fms that their processing time for a check is days and their processing time for an eft is three days both measured from the date that fms receives the electronic voucher from the irs if the payment is successfully stopped fms re-credits the amount back to the irs another way is to request a mail stop if an erroneous refund is discovered after the refund check is put in the hands of usps the irs can submit an expedited request to any usps post office identifying the mail-piece and the treasury_department irs as the sender this procedure is provided in usps domestic mail manual issue plus postal bulletin changes through pb22047 d030 which states a a federal_agency may recall any mail-piece sent as official mail by submitting to any post office a mailgram or an express mail letter identifying the piece the usps treats the irs as the sender of all irs refund checks the usps inputs the information into its computer system to notify processing and receiving postal facilities which will conduct searches for the mail item if the usps is able to locate the mail item in its hands before delivery the mail item will be returned to the irs the irs processes a returned check as a voided check the paper check is returned to fms and fms re-credits the amount back to the irs another way is to issue a stop payment order during the period before the erroneous refund is considered made as a final payment whether in regard to an eft or check the irs or fms can issue a stop payment on the eft or check the stop payment can be issued to a specific bank or to a small_group of banks at any time during the period before completion of the treasury first review the time at which a payment becomes final 235_f3d_11 1st cir if it is too late for any of these loss prevention measures the irs may attempt to recover the erroneous refund without a liability determination but with assertion of grounds for recovery in the following ways one way is to request voluntary repayment if the refund is in the hands of the taxpayer the irs can contact the taxpayer and ask for voluntary repayment of the erroneous refund and the filing of an amended_return the communication from the irs should explain the reason why the claim of the credit is not allowable another way is to petition a court for issuance of a seizure warrant if the refund or refund check is in the hands of the preparer or the taxpayer and the criminal_investigation_division is considering recommending prosecution of the person holding the refund or refund check the special_agent can refer a request for a seizure warrant for the check or the proceeds the bases for issuance of the warrant are the facts establishing fraud and the violations that are being considered for prosecution or that support the forfeiture this does not appear to be a likely approach in these cases postn-113036-04 issue referral of the return preparer for investigation we agree with the analysis of this issue and have no additional comments please contact ---------------------- --------------------------- if you have any further questions attachment postn-113036-04 sec_6611 provides that for purposes of sec_6611 and e a attachment is the return valid and processible the determination of whether a return qualifies as processible depends on the criteria set forth in sec_6611 regarding interest on overpayments sec_6611 generally provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax sec_6611 and e generally requires that a return be filed before a taxpayer is eligible to receive interest on an overpayment return shall not be treated as filed until it is filed in processible form a processible form if a such return is filed on a permitted form and b such return contains i the taxpayer’s name address and identifying number and the required signature and ii sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return requirements for processing in addition to the statutory requirements recited above however the courts have also generally required that the returns be filed by the taxpayer in good_faith for example in 70_f3d_1244 fed cir the court_of_appeals_for_the_federal_circuit stated that the documents submitted for our review would meet all of the statutory sec_6611 provides that for purposes of sec_6611 a return is in mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for the irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden in this case the taxpayers have arguably not followed the instructions for the forms and they have falsely reported foreign_earned_income on the form_2555 or form 2555-ez when they knowingly had no foreign_earned_income while the irs might have a valid argument that the taxpayers did not submit the returns in good_faith we recommend that the irs treat the returns in question as processible however the irs may still raise the issue of good_faith in the context of determining the validity of the return validity of a return these four criteria are as follows in this context the courts have identified four key criteria for evaluating the postn-113036-04 there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir these four criteria are generally known as the beard formulation or the substantial compliance standard which is derived from a line of supreme court cases including 293_us_172 and florsheim bros drygoods co v united_states u s these cases hold that if a return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment this determination is based on the facts and circumstances of each case accordingly no bright line test exists to determine whether a taxpayer has filed a valid_return a return may be inaccurate or even fraudulent and nevertheless be a valid_return see 464_us_386 when completing their returns the irs might be able to argue that these taxpayers did not make an honest and reasonable attempt to comply with the tax law however we do not believe it would be prudent to make such an argument in this case instead we believe that the irs should process the returns and deny the claims for refund as part of a deficiency determination this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions because the taxpayers in this case have failed to follow the form instructions
